               Case 14-41587   Doc 51   Filed 08/13/19   Entered 08/13/19 09:02:58   Desc Main Document   Page 1 of 2




                                        THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE EASTERN DISTRICT OF TEXAS
                                                 SHERMAN DIVISION
IN RE:                                                             §
                                                                   §
FRANK TITUS AVIGNONE                                               §        CASE NO. 14-41587-R
XXX-XX-9679                                                        §
3504 FLINTSTONE DRIVE                                              §        CHAPTER 13
PLANO, TX 75074                                                    §
                                                                   §
SARAH SIEG AVIGNONE                                                §
XXX-XX-4933                                                        §
                                                                   §
DEBTORS                                                            §


                                     MOTION TO DISMISS AND SETTING HEARING

        THE TRUSTEE REQUESTS THE COURT TO SET THIS MOTION FOR HEARING ON September 11, 2019, AT
10:00 am AS FOLLOWS:

                                                Plano Bankruptcy Courtroom
                                                660 North Central Expressway
                                                         Third Floor
                                                     Plano, Texas 75074


       COMES NOW Carey D. Ebert, Chapter 13 Trustee, and files this Motion to Dismiss and Setting Hearing in the above
numbered and styled proceeding, and for cause would show the Honorable Court as follows:


        1. The Debtors have unreasonably delayed the case because the Debtors have failed to make Chapter 13 plan
payments as required by 11 USC §1326(a)(1). As of August 12, 2019, the Debtors are in arrears in the amount of $5,780.00 .

         2. Failure to perform this duty constitutes an unreasonable delay by the Debtors that is prejudicial to creditors under
11 USC §1307(c)(1) and amounts to a material default of a confirmed plan under 11 USC §1307(c)(6), and thus, cause exists for
dismissal.

         WHEREFORE, PREMISES CONSIDERED, Carey D. Ebert, Chapter 13 Trustee, prays that this case be dismissed for
cause.

                                                                   Respectfully submitted,

                                                                   /s/ Carey D. Ebert
                                                                   Carey D. Ebert, Chapter 13 Trustee, TBN 05332500
                                                                   Office of the Standing Chapter 13 Trustee
                                                                   500 North Central Expressway, Suite 350
                                                                   Plano, Texas 75074
                                                                   (972) 943-2580




PLA_Motion_Dismiss (Rev 10/15/18)
               Case 14-41587   Doc 51   Filed 08/13/19   Entered 08/13/19 09:02:58   Desc Main Document   Page 2 of 2




                                                  CERTIFICATE OF SERVICE


          This is to certify that a true and correct copy of the foregoing Motion to Dismiss and Setting Hearing has been
served upon the following parties in interest by mailing a copy of same to them via first class mail and uploaded to the Court
for service by the Bankruptcy Noticing Center to the parties on the Court's mailing matrix on the date set forth below .


FRANK TITUS AVIGNONE
SARAH SIEG AVIGNONE
3504 FLINTSTONE DRIVE
PLANO, TX 75074




PREVOST, SHAFF, MASON & CARNS, PLLC
5560 TENNYSON PARKWAY
SUITE 260
PLANO, TX 75024


Dated: August 13, 2019                                             /s/ Carey D. Ebert
                                                                   Office of the Standing Chapter 13 Trustee




PLA_Motion_Dismiss (Rev 10/15/18)
